DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 in the reply filed on 1/28/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two other cells” must be shown or the feature(s) canceled from the claim(s) (claim 3).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: line 6 of para. [0052], change “ramps 28, 26” to --ramps 28, 36--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 presents limitations not illustrated or disclosed such that the claim may be considered indefinite.  
Claim 7 is vague and indefinite because the specification and the drawing do not disclose “a plurality of ramps having surfaces inclined relative to the longitudinal direction”. For purpose of examination, Examiner interprets as “relative to the insertion direction of the terminal position assurance device into the connector housing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al.   (US 5,100,345).
In regard to claim 1, Endo et al. discloses a connector (figures 3a, 3b, 3c, 4a, 4b, 4c) comprising a housing A’ made of a dielectric material, the housing A’ comprising at least two cells 3, wherein a terminal C is housed in each cell 3, each terminal C extending essentially in a longitudinal direction, the housing A’ including a terminal position assurance device B’ having locking means 11 adapted to interact, in a locking position (fig. 4b) of the terminal position assurance device B’, with a stop surface 14 located on each of the terminals C, the terminal position assurance device B’ including guide means 13 for moving the locking means 11 sequentially, perpendicularly to the longitudinal direction, for inserting the locking means 11 facing the stop surfaces 14, and then in a movement having a component parallel to the longitudinal direction, for bringing the locking means 11 toward the stop surfaces 14 (see col. 3, lines 62, 63).

In regard to claim 4, Endo et al. discloses the two cells 3 are separated by a partition extending longitudinally from a rear end toward a front face of the connector, and wherein the locking means 11 corresponding to each of the terminals C housed in the cells 3 penetrate, when the terminal position assurance device B’ is in the locking position, into the cells 3 in the longitudinal direction, toward the front face of the connector and beyond the rear end of the partition.

In regard to claim 8, Endo et al. discloses the terminal position assurance device B’ comprises two elements, namely a pushing element 9, 10 and an element carrying the locking means 11.

Claim(s) 1, 2, 4, 5, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida (US 9,666,970).
In regard to claim 1, Kida discloses a connector 4 comprising a housing 5 made of a dielectric material, the housing 5 comprising at least two cells 511, wherein a terminal is housed in each cell 511, each terminal extending essentially in a longitudinal direction, the housing 5 including a terminal position assurance device 7 having locking means 74 adapted to interact, in a locking position (fig. 8) of the terminal position assurance device 7, with a stop surface (col. 8, lines 37-48) located on each of the terminals, the terminal position assurance device 7 including guide means 71 for moving the locking means 74 sequentially, perpendicularly to the longitudinal direction X5, for inserting the locking means 74 facing the stop surfaces, and then in a movement having a component parallel to the longitudinal direction X5, for bringing the locking means 74 toward the stop surfaces (see col. 8, lines 37-48).

In regard to claim 2, Kida discloses at least two cells 511 aligned parallel to a direction of insertion Y3 of the terminal position assurance device 7 into the housing 5.

In regard to claim 4, Kida discloses the two cells 511 are separated by a partition extending longitudinally from a rear end toward a front face of the connector 4, and wherein the locking means 74 corresponding to each of the terminals housed in the cells 511 penetrate, when the terminal position assurance device 7 is in the locking position, into the cells 511 in the 

In regard to claim 5, Kida discloses the locking means 74 comprise at least two protuberances separated by a space (see fig. 5), the protuberances each penetrating, when the terminal position assurance device 7 is in the locking position, into a respective cell 511, and the rear end of the partition being received in the space between the protuberances (see col. 8, lines 37-48).

In regard to claim 7, Kida discloses the terminal position assurance device 7 comprises a plurality of ramps having surfaces inclined relative to the insertion direction Y3 and moving the locking means 74 toward the front face of the connector 4, when the terminal position assurance device 7 is moved toward its locking position (fig. 8).

In regard to claim 8, Kida discloses the terminal position assurance device 7 comprises two elements, namely a pushing element 75 and an element 72 carrying the locking means 74.

In regard to claim 9, Endo et al. discloses jamming means 712 which keep the pushing element and the carrying element together in an assembled position (fig. 8).

In regard to claim 10, Endo et al. discloses the housing 5 comprises a groove 524 extending longitudinally perpendicularly to the longitudinal direction X2 of the cells 511, and the pushing element 75 is guided in the groove 524 in a movement perpendicular to the longitudinal direction X2 of the cells 511.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe (US 5,730,627).
In regard to claim 1, Okabe discloses a connector 1 comprising a housing 3 made of a dielectric material, the housing 3 comprising at least two cells 5, wherein a terminal 20 is housed in each cell 5, each terminal 20 extending essentially in a longitudinal direction, the housing 3 including a terminal position assurance device 2 having locking means 13a adapted to interact, in a locking position (fig. 6) of the terminal position assurance device 2, with a stop surface 20a located on each of the terminals 20, the terminal position assurance device 2 including guide means 13 for moving the locking means 13a sequentially, perpendicularly to the longitudinal direction, for inserting the locking means 13a facing the stop surface 20as, and then in a movement having a component parallel to the longitudinal direction, for bringing the locking means 13a toward the stop surfaces 20a (see the arrows in fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al.

However, Endo et al. does not disclose the distance is less than or equal to 400 micrometres.
Regarding the particular dimensions of the distance which separate the two cells, to the extent that Endo et al. does not specify exact dimensions, at the time of the invention, workable dimensions of the distance would have been a matter of routine experimentation. In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida.
In regard to claim 3, Kida does not disclose at least two other cells aligned in a direction perpendicular to the longitudinal direction and to the direction of insertion of the terminal position assurance device into the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to add additional cells to the connector housing for receiving additional terminals, while the additional cells undoubtedly made it versatile, such a modification would have involved a mere change in the number of the parts.  Duplication of parts for a multiplied effect is generally recognized as being within the level of ordinary skill in the art.  St Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977).

In regard to claim 6, Kida discloses the protuberances 74 extend, from a surface located at the position of the space.

Regarding the particular dimensions of the distance between the two protuberances 74, to the extent that Kida does not specify exact dimensions, at the time of the invention, workable dimensions of the distance would have been a matter of routine experimentation. In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide, teach or suggest the pushing element comprises a central rib extending longitudinally perpendicularly to the longitudinal direction of the cells, and the element carrying the locking means comprises two lateral beams, each extending longitudinally, respectively, on either side of, and along, the central rib.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
4/22/2021

/THO D TA/Primary Examiner, Art Unit 2831